DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group II, claims 7-13 and 17 in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that: 
(a) The Written Opinion of the International Search Authority found unity of invention for the patent international application and under the governing standard of Rule 13.1 and the Office seems to be improperly applying the standard under Rule 13.1; 
(b) The pending claims are directed to a combination comprising a metallic powder, two (2) semiconductors and an alkaline or alkaline earth metal salt and in Wilen (U.S. 5’349,168), the passages cited by the Office set forth a material capable of absorbing the microwave field energy and converting it into heat, i.e. a metal or semi-conductive material and a blocking agent, i.e. a metal salt as disclosed at Col 5 Lines 14-32 and Lines 48-57 of the reference, and the two (2) agent combination disclosed in the reference does not include all the components necessarily to anticipate the four (4) agent combination of the instant claims; 
(c) The division among susceptor composition Group I, II, and V is not reasonable.
This is not found persuasive because of the reasons set forth below.

	Regarding (a), it is noted that Rule 13.1 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept and the Office is not bound by the Written Opinion of the International Search Authority.
Regarding (b), it is noted that Column 5 Lines 15-32 of Wilen discloses susceptor material such as powdered nickel, i.e. a metallic powder, as well as other materials that can also be employed such as silicon carbide, i.e. semiconductor particles. Column 5 Lines 44-54 discloses blocking agents which can be used singly or in combination including zinc oxide, i.e. a semiconducting material, and calcium carbonate, i.e. an alkaline earth metal salt. Accordingly, the reference discloses a combination of four (4) ingredients as required by the present claims. 
Furthermore, it is noted that while the reference does not anticipate the claimed susceptor combination, i.e. the reference fails to exemplify the claimed composition nor can the claimed susceptor combination "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed susceptor combination and the combination disclosed by the reference, absent a showing of criticality for the presently claimed susceptor combination, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding (c), it is noted that as set forth in the restriction requirement Groups I-VI are drawn to different inventions, where the unity of invention is the susceptor combination recited in claim 1.

The requirement is still deemed proper and is therefore made FINAL.
	
Claims 1-6, 14-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2022

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “the carrier”. Applicants are advised to amend this phrase to recite “the one or more carriers”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “the composition”. Applicants are advised to amend this phrase to recite “the susceptor ink composition”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “wherein the amount of the susceptor combination is comprised from 6.7% and 40% by weight”. Applicants are advised to amend this phrase to recite “wherein the susceptor combination comprises from 6.7% to 40% by weight”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “wherein the weight ratio between the aluminum and carbon black is comprised from 2:1 to 1:4”. Applicants are advised to amend this phrase to recite “wherein the weight ratio between the aluminum and carbon black is from 2:1 to 1:4”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “the composition”. Applicants are advised to amend this phrase to recite “the susceptor ink composition”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “the composition”. Applicants are advised to amend this phrase to recite “the susceptor ink composition”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “wherein the amount of the susceptor combination is comprised from 10% and 25 % by weight”. Applicants are advised to amend this phrase to recite “wherein the susceptor combination comprised from 10% to 25 % by weight”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites the phrase “the composition”. Applicants are advised to amend this phrase to recite “the susceptor ink composition”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites the phrase “wherein the amount of the susceptor combination is comprised from 10% and 25 % by weight”. Applicants are advised to amend this phrase to recite “wherein the susceptor combination comprises from 10% to 25 % by weight”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilen (US 5,349,168).

Regarding claim 7, Wilen discloses a microwaveable ink composition comprising powdered nickel, i.e. metallic powder, zinc oxide and silicon carbide, i.e. two semiconducting materials, and calcium salts such as calcium carbonate, i.e. an alkaline earth metal salt (Abstract and Column 5 Lines 14-25 and Lines 44-54). These four (4) materials correspond to the susceptor combination recited in the present claims.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 8, Wilen teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises a liquid carrier, i.e. a solvent (Column 6 Lines 58-68).

Claims 7-9 and13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochocki (US 5,175,031).

Regarding claim 7, Ochocki discloses an ink composition comprising aluminum flake, i.e. metallic particles, carbon particles such as carbon black and zinc oxide, i.e. two semiconducting materials, and calcium carbonate, i.e. an alkaline earth metal salt (Column 3 Lines 48-55, Column 4 Lines 21-27 and Lines 42-49). These four (4) materials correspond to the susceptor combination recited in the present claims.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 8, Ochocki teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises water, i.e. a solvent, and an acrylic resin (Column 4 Lines 16-20).

Regarding claim 9, Ochocki teaches all the claim limitations as set forth above. Additionally, the reference discloses an example (Column 9 – Example 10) comprising carbon black in the amount of 2 to 25 wt. %,  metal aluminum powder in the amount of 4-7 wt. % and zinc oxide, i.e. an attenuator, in the amount of 5 to 7 wt. %.  The ink composition can comprise a variety of attenuators such as a combination of zinc oxide and calcium carbonate (Column 4 Lines 37-50). Accordingly, Example 10 of the reference can comprise a combination of zinc oxide and calcium carbonate in an amount of 5 to 7 wt. %. The total of the aluminum particles, attenuator, and carbon black is 11 to 39 wt. % of the ink composition, before dilution to 16 wt. % solids (Column 9 -Example 10). It is noted that before dilution, this example reads on the claimed ink composition and comprises the claimed susceptor combination in an amount overlapping the recited range of 6.7 to 40 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 13, Ochocki teaches all the claim limitations as set forth above. As discussed above, the reference discloses an ink composition with the claimed susceptor combination is present in the amount of 11 to 39 wt. %, overlapping the recited range of 10 to 25 wt. %. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barndberg et al (US 4,970,358).

Regarding claim 7, Barndberg et al discloses an ink composition comprising aluminum particles, carbon black and silicon carbide, i.e. two (2) semiconducting materials, as well as a mineral attenuator such as sodium pyrophosphate, i.e. an alkaline metal salt (Column 2 Lines 5-16, Column 4 Lines 25-42, Column 7 Lines 58-67 and Column 5 – Table 1). These four (4) materials correspond to the susceptor combination recited in the present claims.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 8, Barndberg et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises an acrylic resin and solvent (Column Lines 3-23).

Allowable Subject Matter
Claims 10-11, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 10-11, 12, and 17 would be allowable over the “closest” prior art Wilen (US 5,349,168), Ochocki (US 5,175,031), and Barndberg et al (US 4,970,358) for the reasons set forth below.

Wilen discloses a microwaveable ink composition comprising powdered nickel, i.e. metallic powder, zinc oxide and silicon carbide, i.e. two semiconducting materials, and calcium salts such as calcium carbonate, i.e. an alkaline earth metal salt. However, the reference does not disclose or suggest an ink composition comprising aluminum, carbon black, silicon carbide, and sodium chloride as required by claims 10 and 12.

Ochocki discloses an ink composition comprising aluminum flake, i.e. metallic particles, carbon particles such as carbon black and zinc oxide, i.e. two semiconducting materials, and calcium carbonate, i.e. an alkaline earth metal salt. However, the reference does not disclose or suggest an ink composition comprising aluminum, carbon black, silicon carbide, and sodium chloride as required by claims 10 and 12.

Barndberg et al discloses an ink composition comprising aluminum particles, carbon black and silicon carbide, i.e. two (2) semiconducting materials, as well as a mineral attenuator such as sodium pyrophosphate, i.e. an alkaline metal salt. However, the reference does not disclose or suggest an ink composition comprising aluminum, carbon black, silicon carbide, and sodium chloride as required by claims 10 and 12.

In light of the above, it is clear that Wilen, Ochocki, and Barndberg et al, either alone or in combination do not disclose or suggest the ink composition as required by claims 10 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767